Citation Nr: 1760477	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee for the period prior to August 30, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1964 to May 1967 and from August 1973 to July 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a December 2016 hearing before the Board; a transcript of the hearing is associated with the claims file.

This matter was previously before the Board in April 2017.


FINDINGS OF FACT

1.  For the period prior to August 30, 2010, the Veteran's left knee degenerative joint disease most nearly approximates flexion limited to 100 degrees and full extension.

2.  For the period prior to August 12, 2010, the Veteran's left knee degenerative joint disease most nearly approximates instability that is no more than slight.

3.  For the period beginning August 12, 2010, the Veteran's left knee degenerative joint disease most nearly approximates severe instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).

2.  The criteria for a separate 10 percent rating, but not higher, for slight instability of the left knee for the period prior to August 12, 2010, are met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257.
3.  The criteria for a separate 30 percent rating for severe instability of the left knee for the period beginning August 12, 2010, are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for degenerative joint disease of the left knee was granted in a January 1993 rating decision.  An initial 10 percent evaluation was assigned effective August 1, 1992.  The April 2010 rating decision on appeal continued the 10 percent rating.  The Veteran contends that a higher rating is warranted for degenerative joint disease of the left knee prior to August 30, 2010, as her symptoms were more severe than what is contemplated by the current evaluation.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files her claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  Consideration of the appropriateness of a "staged rating" is also required; a staged rating compensates the veteran for variations in the disability's severity since the effective date of her award.  

The Veteran's degenerative joint disease of the left knee is currently rated as 10 percent disabling under DC 5010-5260.  Hyphenated DCs are used when a rating under one DC determines its rating based on a residual condition, with the number following the hyphen representing the residual.  38 C.F.R. § 4.27.  

Diagnostic code 5010 (arthritis, due to trauma, substantiated by x-ray findings) rates disabilities using the classifications of DC 5003 (arthritis, degenerative), which provides two rating options for  x-ray-established degenerative arthritis.  The first is based on limitation of motion (as classified under the DC for the joint involved) objectively confirmed by findings such as swelling, muscle spasm, or painful motion.  The second option under DC 5003 applies where there is no limitation of motion; this option allocates either a 10 percent rating if two or more major joints (or minor joint groups) are involved or a 20 percent rating if the criteria for a 10 percent rating are met and there are occasional incapacitating exacerbations.  

The DCs that rate on the basis of limitation of knee motion are DCs 5260 (leg, limitation of flexion of)  and 5261 (leg, limitation of extension of).  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals of Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

With consideration of the DeLuca factors, it is clear that the Veteran's left knee has manifested flexion that is limited, at most, to 100 degrees with full extension.  The November 2009 VA examination documented range of motion from 0 to 100 degrees after repetitive testing.  The VA examiner found that the Veteran experienced pain, edema, redness, heat, and abnormal movement, but these factors were considered by the examiner when reporting the knee's range of motion.  The Veteran's left knee clearly resulted in functional impairment, but the objective medical evidence establishes that this impairment has not resulted in limitation of motion greater than 100 degrees of flexion or less than full extension.  Thus, a rating is not warranted under DC 5261 and a rating in excess of 10 percent is not warranted under DC 5260.  
      	
Although an increased rating is not warranted based on limitation of motion of the left knee, the Board finds that a separate evaluation is appropriate under DC 5257 for instability of the knee.  Recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

After considering the evidence, the Board finds a staged rating is appropriate, with a 10 percent rating warranted for slight instability for the period prior to August 12, 2010, and a 30 percent rating warranted for severe instability thereafter.  A June 2009 VA medical center (VAMC) record noted that the Veteran had "some instability of [the] left knee."  An October 2009 VAMC record documented that the Veteran had been measured and fitted for a knee brace, and the Veteran stated in her October 2009 claim that she wore a brace for stability.

The November 2009 VA examination reported that the Veteran's McMurray's Test of the left medial meniscus and lateral meniscus were positive but also specifically found no instability of the joint.  The November 2009 VA examination does note the Veteran's report of instability.  A May 2010 VAMC record documented clinical valgus deformity but noted the knee was "stable ligamentously to varus/valgus stressing at zero and thirty degrees as well as anterior and posterior drawer testing."  

The Veteran continued to wear a brace during this period, as documented in December 2009 and August 2010 VAMC records.  At the December 2016 BVA hearing, the Veteran testified that her knee was unstable without the brace and would give way.  In a Notice of Disagreement received August 12, 2010, the Veteran stated that her instability warranted a moderate or severe rating.  This was confirmed in an August 2010 VAMC letter, which wrote that the Veteran had severe instability of the left knee.  

Considering this evidence, the Board finds that a 10 percent rating is warranted for slight instability of the Veteran's left knee prior to August 12, 2010.  The November 2009 VA examination found no instability but did note positive McMurray's Test results.  The May 2010 VAMC record also documented a stable knee, but the October 2009 VAMC record noted some instability.  Furthermore, the Veteran wore a brace during this period and reported instability in her claim and at the examination.  Thus, a 10 percent rating is warranted for this period.  

For the period beginning August 12, 2010, the Board finds a 30 percent rating for severe instability is warranted because the Veteran reported severe instability, which was supported by a VAMC letter later that month.

In sum, the Veteran's service-connected left knee degenerative joint disease warrants a 10 percent rating for the period prior to August 30, 2010.  A staged rating is also warranted, however, for knee instability, rated 10 percent disabling prior to August 12, 2010, and 30 percent disabling thereafter.
      
As a final matter, the Board addresses entitlement to a total disability based on individual unemployability (TDIU), which is an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's left knee disability causes functional impairment, but she has not stated that she lost time from work or is unable to perform her duties due to the service-connected condition.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected left knee disability.


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in a November 2009 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  

VA has obtained referenced VA records and provided a VA examination that reviewed the evidence of record, included an interview with the Veteran, and tested the Veteran's range of motion.  VA also attempted to obtain a retrospective opinion to address the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) - i.e. report joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint - but an October 2017 VA medical opinion found it would be mere speculation to provide such a retrospective analysis because the available records did not provide the requested subjective and objective physical findings.   The Board accordingly finds that VA met its duty to assist the Veteran.  

Moreover, the AOJ complied with the remand instructions, including obtaining additional treatment records and requesting a retrospective VA medical opinion, as discussed above.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee for the period prior to August 30, 2010, is denied.

Entitlement to a separate rating of 10 percent, but not higher, for instability of the left knee for the period prior to August 12, 2010, is granted.

Entitlement to a separate rating of 30 percent for instability of the left knee for the period beginning August 12, 2010, is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


